445 F.2d 858
UNITED STATES of America, Plaintiff-Appellee,v.Clyde CHAVERS, Defendant-Appellant.
No. 30998 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Aug. 11, 1971.

John L. Scott, Jr., Amarillo, Tex.  (court appointed), for defendant-appellant.
Eldon B. Mahon, U.S. Atty., W. E. Smith, William L. Johnson, Jr., Asst. U.S. Attys., Fort Worth, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, District Judge.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966